UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

JESSICA LYNN PFEIFFER, 1:18-CV-00872-MJR
DECISION AND ORDER
Plaintiff,
-\-

COMMISSIONER OF SOCIAL SECURITY,"

Defendant.

 

Pursuant to 28 U.S.C. § 636(c), the parties consented to have a United States
Magistrate Judge conduct all proceedings in this case. (Dkt. No. 16).

Plaintiff Jessica Lynn Pfeiffer (“plaintiff’) brings this action pursuant to 42 U.S.C.
§§ 405(g) and 1383(c)(3) seeking judicial review of the final decision of the Commissioner
of Social Security (“Commissioner” or “defendant”) denying her Disability Insurance
Benefits (“DIB”) under the Social Security Act (the “Act”). Both parties have moved for
judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.
For the following reasons, plaintiff's motion (Dkt. No. 10) is granted, defendant's motion
(Dkt. No. 14) is denied and the matter is remanded to the Commissioner for further
administrative proceedings consistent with this Decision and Order.

BACKGROUND

Plaintiff filed an application for DIB on September 3, 2014 alleging disability since

November 21, 2013 due to panic disorder with agoraphobia, generalized anxiety disorder,

social phobia, attention-deficit/hyperactivity disorder, and major depressive disorder.

 

1 The Clerk of Court is directed to amend the caption accordingly.
(See Tr. 10, 291).* Plaintiff's disability benefits application was initially denied on October
31,2014. (Tr. 10, 199-202).° Plaintiff sought review of the determination, and a hearing
was held before Administrative Law Judge (“ALJ”) Bryce Baird on January 26, 2017. (Tr.
10, 140, 230). ALJ Baird heard testimony from plaintiff, who was represented by counsel,
and Mark Cheairs, an impartial vocational expert, at that time. (Tr. 140-167.) On June
26, 2017, ALJ Baird issued a decision that plaintiff was not disabled under the Act. (Tr.
26-27). Plaintiff timely sought review of the decision by the Appeals Council. (Tr. 33-34).
Plaintiff's request for review of the decision was denied by the Appeals Council on July
18, 2017. (Tr. 1-6). The ALJ’s June 26, 2017 denial of benefits became the
Commissioner's final determination, and the instant lawsuit followed.

Born on August 7, 1979, plaintiff was thirty-four years old at the time of the alleged
onset date and thirty-seven years old at the time of the hearing. (Tr. 20, 183). She has
at least a high school education and has previously worked as a receptionist, photo
counter clerk, and retail manager. (Tr. 168).

DISCUSSION

I. Scope of Judicial Review

The Court's review of the Commissioner’s decision is deferential. Under the Act,
the Commissioner's factual determinations “shall be conclusive” so long as they are
“supported by substantial evidence,” 42 U.S.C. § 405(g), that is, supported by “such

relevant evidence as a reasonable mind might accept as adequate to support [the]

 

? References to "Tr." are fo the administrative record in this. case.

? The record shows Plaintiff has filed two prior Title II applications. The first was filed on October 13,2042
and denied on December 24, 2012. The most recent application was filed on June 24, 2013 and denied on
October 11, 2013, prior to the alleged disability onset date in this proceeding. (Tr. 10, 184). The ALJ
determined that there are no grounds for reopening and the prior unfavorable determinations are final and
binding. (Tr. 10},

2

 
conclusion,” Richardson v. Perales, 402 U.S. 389, 401 (19771) (internal quotation marks
and citation omitted). “The substantial evidence test applies not only to findings on basic
evidentiary facts, but also to inferences and conclusions drawn from the facts.” Smith v.
Colvin, 17 F. Supp. 3d 260, 264 (W.D.N.Y. 2014). “Where the Commissioner's decision
rests on adequate findings supported by evidence having rational probative force,” the
Court may “not substitute [its] judgment for that of the Commissioner.” Veino v. Barnhart,
312 F.3d 578, 586 (2d Cir. 2002). Thus, the Court’s task is to ask “whether the record,
read as a whole, yields such evidence as would allow a reasonable mind to accept the
conclusions reached’ by the Commissioner." Sifvers v. Colvin, 67 F. Supp. 3d 570, 574
(W.D.N.Y. 2014) (quoting Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982)).

Two related rules follow from the Act's standard of review. The first is that “[i]t is
the function of the [Commissioner], not [the Court], to resolve evidentiary conflicts and to
appraise the credibility of witnesses, including the claimant.” Carroll v. Sec’y of Health &
Human Servs., 705 F.2d 638, 642 (2d Cir. 1983). The second rule is that “[g]enuine
conflicts in the medical evidence are for the Commissioner to resolve.” Veino, 312 F.3d
at 588. While the applicable standard of review is deferential, this does not mean that the
Commissioner's decision is presumptively correct. The Commissioner's decision is, as
described above, subject to remand or reversal if the factual conclusions on which it fs
based are not supported by substantial evidence. Further, the Commissioner's factual
conclusions must be applied to. the correct legal standard. Kohler v. Asirue, 546 F.3d

260, 265 (2d Cir. 2008). Failure to apply the correct legal standard is reversible error. /d.

 
lf. Standards for Determining “Disability” Under the Act

A “disability” is an “inability to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous period of
not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). The Commissioner may find the
claimant disabled “only if his physical or mental impairment or impairments are of such
severity that he is not only unable to do his previous work but cannot, considering his age,
education, and work experience, engage in any other kind of substantial gainful work
which exists in the national economy, regardless of whether such work exists. in the
immediate area in which he lives, or whether a specific job vacancy exists for him, or
whether he would be hired if he applied for work.” Id. § 423(d)(2)(A). The Commissioner
must make these determinations based on “objective medical facts, diagnoses or medical
opinions based on these facts, subjective evidence of pain or disability, and .. . [the
claimant's] educational background, age, and work experience.” Dumas v. Schweiker,
712 F.2d 1545, 1550 (2d Cir. 1983) (first alteration in original) (quoting Miles v. Harris,
645 F.2d 122, 124 (2d Cir. 1981)).

To guide the asséssment of whether a claimant is disabled, the Commissioner has
promulgated a “five-step sequential evaluation process.” 20 C.F.R. § 404.1520(a)(4),
First, the Commissioner determines whether the claimant is “working” and whether that
work “is substantial gainful activity.” fd. §404.1520(b). If the claimant is engaged in
substantial gainful activity, the claimant is “not disabled regardless of [his or her] medical
condition or... age, education, and work experience.” fd. Second, if the claimant is not

engaged in substantial gainful activity, the Commissioner asks whether the claimant has

 
a“severe impairment.” Id. §404.1520(c). To make this determination, the Commissioner
asks whether the claimant has “any impairment or combination of impairments which
significantly limits [the claimant's] physical or mental ability to do basic work activities.”
id. As with the first step, if the claimant does not have a severe impairment, he or she is
not disabled regardless of any other factors or considerations. /d. Third, if the claimant
does have a severe impairment, the Commissioner asks two additional questions: first,
whether that severe impairment meets the Act’s duration requirement, and second,
whether the severe impairment is either listed in Appendix 1 of the Commissioner's
regulations or is “equal to” an impairment listed in Appendix 1. fd. § 404.1520(d). If the
claimant satisfies both requirements of step three, the Commissioner will find that he or
she is disabled without regard to his or her age, education, and work experience. /d.

lf the claimant does not have the severe impairment required by step three, the
Commissioner's analysis proceeds to steps four and five. Before doing so, the
Commissioner must “assess and make a finding about [the claimant’s] residual functional
capacity ["RFC”] based on all the relevant medical and other evidence” in the record. id.
§ 404.1520(e). RFC “is the most [the claimant] can still do despite [his or her] limitations.”
Id. § 404.1545(a)(1). The Commissioner's assessment of the claimant's RFC is then
applied at steps four and five. At step four, the Commissioner “compare[s] [the] residual
functional capacity assessment . . . with the physical and mental demands of [the
claimant’s] past relevant work.” /d. § 404.1520(f). If, based on that comparison, the
claimant is able to perform his or her past relevant work, the. Commissioner will find that
the claimant is not disabled within the meaning of the Act. /d. Finally, if the claimant

cannot perform his or her past relevant work or does not have any past relevant work,

 
then at the fifth step the Commissioner considers whether, based on the claimant's RFC,
age, education, and work experience, the claimant “can make an adjustment to other
work.” fd. § 404.1520(g)(1)._ If the claimant can adjust to other work, he or she is not
disabled. /d. If, however, the claimant cannot adjust to other work, he or she is disabled
within the meaning of the Act. /d.

The burden through steps one through four described above rests on the claimant.
If the claimant carries their burden through the first four steps, “the burden then shifts to
the [Commissioner] to show there is other gainful work in the national economy which the
claimant could perform.” Carroll, 705 F.2d at 642.

tI. The ALJ's Decision

The ALJ found that plaintiff met the insured. status requirements of the Act through.
December 31, 2018. (Tr. 12). The ALJ then followed the required five-step analysis for
evaluating plaintiff's claim. Under step one, the ALJ found that plaintiff has not engaged
in substantial gainful activity since the alleged onset date of November 21, 2013. (/a.) At
step two, the ALJ found that plaintiff has severe impairments consisting of (1) a
depressive disorder, (2) an anxiety disorder, (3) a personality disorder, and (4) a history
of thyroid cancer.* (Tr. 12-13). At step three, the ALJ determined that plaintiff does not
have an impairment or combination of impairments that meets or medically equals the
severity of one of the listed impairments. (Tr. 13-14). Before proceeding to step four, the

ALJ assessed plaintiff's RFC as follows:

 

4 Also at step two, the ALJ indicated that the medical evidence shows claimant has been medically managed
for history of thyroid condition, hypothyroidism, status post thyroidectomy, rule-out lupus, joint pain, vertigo,
pituitary adenoma, hyperlipidemia, foot pain, status post appendectomy and cholecystectomy, fatigue,
insomnia, sleep. disturbance, dermatitis, and sinusitis. The ALJ determined that none of these conditions
rise to the level of a severe impairment. (Tr. 13).

6

 
The [plaintiff] has the residual functional capacity to perform light work as

defined in 20 CFR 404.1567(b), because the [plaintiff] is able to lift and/or

carry twenty pounds occasionally and ten pounds frequently. The [plaintiff]

is limited to simple, routine tasks (which can be learned after a short

demonstration or within thirty days) with no production rate or pace work.

The [plaintiff] is occasionally able to interact with co-workers, and she is

able to engage in no more than superficial interaction with the public. The

[plaintiff] must avoid work that requires teamwork (such as ona production

line), and she must engage in work that requires doing the same tasks every

day with little variation in location, hours, or tasks.

(Tr. 16).

Proceeding to step four, the ALJ concluded, based upon the testimony of VE
Cheairs, that plaintiff is unable to perform any past relevant work. (Tr. 19-20). Proceeding
to step five, after considering testimony from VE Cheairs in addition to plaintiff's age,
education, work experience, and RFC, the ALJ found that there are other jobs that exist
in significant numbers in the national economy that plaintiff could perform, such as
housekeeper, photo copier operator, and mail room clerk. (Tr. 20-21). Accordingly, the
ALJ found that plaintiff has not been under a disability within the meaning of the Act from
November 21, 2013 through the date of his decision. (Tr. 21).

IV. Plaintiffs Challenges

Plaintiff argues that the Appeals Council erred by not properly considering the new
and material evidence submitted by plaintiff. Plaintiff further argues that remand is
necessary because the Appeals Council failed to consider the new and material evidence.
(See Dkt. No. 10-7 (PI.’s Memo of Law)). After reviewing the ALJ’s decision, the hearing
transcript and the relevant evidence in the record, including the medical evidence that
was submitted to the Appeals Council, the Court finds that the matter should be remanded

for consideration of the medical opinions of Dr. Reichert. The medical opinions of Dr.

Reichert were new, material, and relevant to determination of disability, therefore the

 
decision was not supported by substantial evidence. The Court finds that remand is
warranted because plaintiff submitted new and material medical evidence which should
have been considered by the Appeals Council.
ALJ's Review of Medical Evidence

The medical records before the ALJ reflect that plaintiff regularly received
treatment for psychological disorders. Plaintiff received treatment from Andrew Reicher,
M.D., a psychiatrist at Suburban Psychiatric Associates, LLP, beginning in 2005. (Tr.
154). Plaintiff was also treated regularly by Julie Makar, LCSW, a counselor at the same
practice, as early as 2012. (Tr. 461). The record includes treatment and progress notes
from visits with Dr. Reichert and Ms. Makar spanning from April 2012 to January 2017.
(Tr. 368 - 463, 478-582).

On December 9, 2013, plaintiff was seen by Dr. Reichert for recent symptoms of
a panic attack, heightened general anxiety, and thoughts of self-mutilation. (Tr. 368).
Plaintiff was diagnosed with panic disorder with agoraphobia, generalized anxiety
disorder, major depressive disorder, social phobia, ADHD, and personality disorder not
otherwise specified. (Tr. 370). The treatment record generally shows variable symptoms
and level of function throughout 2014, 2015, and 2016, including depressed mood,
anxiety, agitation, anger, impaired memory, and inability to concentrate. In 2014, plaintiff's
symptoms increased, with statements ‘to Dr. Reichert that she “has become anxious to
the point of throwing up,” could not get out of bed for a week, had cut herself, and had
persistent thoughts of cutting herself. (Tr. 478-482). Plaintiff told Dr. Reichert on two

occasions in 2015 that her hormonal treatment for thyroid cancer was affecting her

moods. (Tr. 497, 501).

 
Plaintiff testified that her ability to work is limited by ADHD, personality disorder,
and panic disorder. (Tr. 16-17, 155-158). She stated that she is “spacey” due to the ADHD
and has problems concenirating. (/d.). She also testified that she cycles between moods,
is often irritable with difficulty interacting with others. (/d.). She stated she is either
hyperactive or has difficulty getting out of bed. (/d.) She has frequent panic attacks (three
to four times per week) and often feels anxious. (/d.) She stated she has difficuity with
focus and following directions. (/d.).

In making his RFC determination, the ALJ relied on the treatment notes from
Suburban Psychiatric Associates as well as the medical opinions of the consultative
psychological examiner, Dr. Fabiano, and the reviewing psychiatric consultant, Dr.
Kleinerman. (Tr. 17-19). The ALJ concluded that although plaintiffs medically
determinable impairments could be expected to cause the alleged symptoms, het
statements about the intensity, persistence, and limiting effects of these symptoms were
not fully consistent with the overall evidence on the record. (Tr. 17).

The ALJ noted that the progress notes of Dr. Reichert show that plaintiff generally
responded well to outpatient counseling and psychotropic medication management with
lithium, lamictal, and klonopin (Tr. 484, 495, 497, 502-503, 506, 510, 514, 518, 522, 526),
as well as to thyroidectomy and subsequent treatment with radioactive iodine and thyroid
replacement medication. (Tr. 493, 497).

One example noted by the ALJ referred to treatment notes from June 2014, when
the claimant reported increased symptoms (‘it’s been extremely horrible”), but
examination records showed plaintiff was calm and Dr. Reichert made the following

mental status assessment: cooperative attitude; periodic displays of anxiety; affect
appropriate to mood, coherent and fluent speech; coherent thought processes; no
delusions or hallucinations; intermittent self-injurious ideation; no dangerousness to self
or others; alert and oriented; intact memory, attention span, and concentration; and fair
judgment and insight. (Tr. 375-376). The ALJ also pointed to treatment notes showing
plaintiffs Global Assessment of Functioning (GAF) scores ranging between 45 and 75,
He afforded these scores reduced weight because of their fluctuating inconsistency and
lack of supporting detail. (Tr. 19).

In formulating the RFC, the ALJ gave “reduced weight” to the various treatment
note observations of Dr. Reichert which indicated that disability was “appropriate” for
plaintiff and noted that she was. “unable to maintain gainful employment.” He discounted
Dr. Reichert’s notes because “these observations are not supported by an appropriate or
detailed function-by-function assessment of the claimant's work-related abilities and
because these observations are opinions on an issue reserved to the Commissioner.” (Tr.
19).

Dr. Fabiano, the consultative psychological examiner, provided a medical source
statement on October 21, 2014 that concluded plaintiff had only mild to moderate
limitations in her functioning. (Tr. 469-473). He opined that plaintiff's ability to maintain
attention and concentration, relate adequately to others, and appropriately deal with
stress were mildly to moderately affected her psychological symptoms. (Tr. 472). He
further concluded that plaintiff has no limitations in her ability to understand and follow
simple instructions, perform simple and complex tasks independently, learn new tasks,

maintain a regular schedule, and make appropriate decisions. (/d.).

10

 
Dr. Kleinerman, the reviewing psychiatric consultant, provided a medical opinion
stating that plaintiff did not have a marked limitation in any functional category. (Tr. 474).
He concluded that plaintiff is “deemed to retain capacities for understanding,
remembering, and carrying out, at least, non-complex instructions and for relating
appropriately under conditions of reduced interpersonal contact.” (/d.). He found that
plaintiff was not significantly limited in her ability to understand, remember, and carry out
short and simple instructions, make simple work-related decisions, interact appropriately
with supervisors and co-workers, adhere to basic workplace standards of neatness and
cleanliness, be aware of normal hazards and take appropriate precautions, travel in
unfamiliar places, and use public:transportation. (Tr. 189-191).

In Dr. Kleinerman’s assessment, plaintiff had moderate limitations in the following
functional categories: understand, remember, and carry out detailed instructions; interact
appropriately with the general public; maintain attention and concentration for extended
periods; be punctual within customary tolerances; sustain ordinary routine without special
supervision; work in coordination with or proximity to others without being distracted by
them, complete a normal workday and workweek without interruption from
psychologically-based symptoms; perform at a consistent pace without an unreasonable
number and length of rest periods; respond appropriately to changes in the work setting;
set realistic goals; and make plans independently of others. (/d.).

The ALJ gave significant weight to the opinions of Dr. Fabiano and Dr. Kleinerman
“due to their expertise and the relative consistency of their opinions with each other and
the overall evidence, including mental status examination findings and mental heaith

treatment note observations.” (Tr. 19).

11

 
There were no medical source statements froma treating physician, Dr. Reichert
or otherwise, submitted as evidence prior to the ALJ’s decision. It is noted that at the
conclusion of the hearing, the ALJ held the record open for ten days for submission of
additional treatment records from Ms. Makar covering the period of September 11, 2014
through July 18, 2016. (Tr. 161-163).

Medical Evidence Submitted to the Appeals Council

Plaintiff submitted new medical evidence regarding her condition when she
appealed ALJ Baird's denial to the Appeal Council. The additional evidence included:
various medical opinions of Dr. Reichert, specifically medical source statements dated
September 22, 2015 through November 29, 2016 (Tr. 45-49), and a Medical Impairment
Questionnaire dated August 21, 2017. (Tr. 39-44).

Medical records submitted to the Appeals Council reflect Dr. Reichert’s opinion
that plaintiffs mental impairments caused significant limitations to her ability to work and
that her prognosis is “guarded.” (Tr. 39-49). In his August 2017 function-by-function
assessment, Dr. Reichert opiried that plaintiff was unable to meet competitive standards
for unskilled work in several categories, including maintaining attention for two-hour
segments, completing a normal workday and workweek without interruptions from
psychologically based symptoms, performing at a consistent pace without an
unreasonable number and length of rest periods, and dealing with norma! work stress.
(Tr. 41). He assessed that she had “marked” functional limitations in maintaining
concentration, persistence, and pace. (Tr. 43). He also indicated that plaintiff had

complete inability to function independently outside of her home based on her anxiety-

related disorder. (/d.).

12

 
In medical assessments dated February 1, 2016 and November 29, 2016, Dr.
Reichert was also of the opinion that plaintiff was “very limited” in her ability to maintain
attention and concentration and function in a work setting at a consistent pace. (Tr. 46,
48). In aletter dated September 22, 2015, Dr. Reichert stated that he thought plaintiffwas
unable to work due to her “longstanding difficulties with severe anxiety and depression.”
(Tr. 49).

The Appeals Council did not consider the medical opinions of Dr. Reichert dated
September 22, 2015 through November 29, 2016, and dated August 21, 2017. (Tr. 2).
The Appeals Council found that this evidence “does not show a reasonable probability
that it would change the outcome of the decision.” (/d.).

Plaintiff's New Medical Evidence Should Have Been Considered.

New evidence submitted to the Appeals Council following the ALJ’s decision -
becomes part of the administrative record for judicial review when the Appeals Council
denies review of the ALJ’s decision. Perez v. Chater, 77 F.3d 41, 45 (2d Cir. 1996).
Pursuant to the Social Security regulations, the Appeals Council must consider additional
evidence after the ALJ’s decision if it is new, material, and relates to the period on or
before the date of the hearing decision, and there is reasonable probability that the
additional evidence would change the outcome of the decision. See 20 C.F.R. §
404.970(a)(5); Perez, 77 F.3d. at 45. Additionally, the court “may at any time order
additional evidence to be taken before the Commissioner of Social Security, but only upon

a showing that there is new evidence which is material and that there is good cause for

13

 
the failure to incorporate such evidence into the record ina prior proceeding|.]” 42 U.S.C.
§ 405(g); see also Tirado v. Bowen, 842 F.2d 595, 597 (2d Cir. 1988).5

Further, “additional evidence may relate to the relevant time period even if it
concerns events after the ALJ's decision, provided the evidence pertains to the same
condition previously complained of by the plaintiff.” Wilbon v. Colvin, 2016 U.S. Dist.
LEXIS 133492, 2016 WL 5402702 (W.D.N.Y. March 28, 2016); accord Brown v. Apfel,
174 F.3d 59, 64-65 (2d Cir. 1999) (considering evidence of symptoms that occurred six
months after the ALJ's decision, but that related to a previously complained of condition).
“Courts in this Circuit have consistently held that the Commissioner should consider new,
material evidence that sheds light on the claimant's condition prior to the ALJ
determination—even if the evidence post-dates that determination." Santiago-Jimenez v.
Comm'r of Soc. Sec., 2016 U.S. Dist. LEXIS 142040, at *8 (S.D.N.Y. Oct. 13, 2016)
(citations omitted).

“New evidence is ‘materiai’ if it is both (1) ‘relevant to the claimant's condition
during the time period for which benefits were denied’ and (2) ‘probative.” Pollard v.
Halter, 377 F.3d 183, 193 (2d Cir. 2004) (quoting Tirado v. Bowen, 842 F.2d 595, 597 (2d
Cir. 1988)). The concept of materiality requires, in addition, a reasonable possibility that
the new evidence would have influenced the Commissioner to make a different decision
on the application. See Lisa v. Sec. of HHS, 940 F.2d 40, 43 (2d Cir. 1991).

Here, the reports submitted to the Appeals Council relate to the appropriate time
period. Dr. Reichert's statements were dated September 11, 2015, February 1, 2016,

November 29, 2016 and August 21, 2017. All but the most recent opinion were rendered

 

* The Appeals Council did not base its determination:on lack of good cause and the Commissioner does
not argue lack of good cause here.

14

 
prior to the disability hearing and decision. The August 21, 2017 opinion post-dates the
ALJ’s decision, but it pertains to the medical conditions of plaintiff prior to that date. Dr.
Reichert's latest opinion statement is relevant to benefits denial period as it lists the
“earliest date of onset” for symptoms discussed as September 2005; (Tr. 44).

The issue of whether these additional records are probative and likely to affect the
AlJ’s consideration of the claim requires more detailed analysis. The reasonable
probability prong is intertwined with the requirement that the additional evidence be new
and non-cumulative in.nature. The Commissioner argues that the additional evidence was
rightfully declined by the Appeals Council because it was cumulative of medical records
already in the administrative record, and therefore, not new. (Dkt. 14, Comm’r’s Memo of
Law). Further, the Commissioner asserts that the ALJ had already considered all of Dr.
Reichert’s underlying findings, thus the formalization of his treatment records into an
opinion is unlikely to affect his decision. (/d.).

Formal and detailed medical opinions are not necessarily cumulative of a
physician's treatment records and progress notes. See Westhaven v. Comm’r of Soc.
Sec., 2019 U.S. Dist. LEXIS 60779, 2019 WL 1541053, at *3, 16-17 (W.D.N.Y. 2019)
(determining that a comprehensive letter from treating physician which provided details
and opinions on findings that were part of original record was “compelling” additional
evidence justifying remand for further reconsideration); see also Szubak v. Secretary of
Health & Human Services, 745 F.2d 831, 833 (3d Cir. 1984) (finding that medical reports
providing greater depth to appellant's personal history in relation to her alleged psychiatric

problems were not cumulative of evidence already in the record).

15

 
This Court finds. that the formal opinions of Dr. Reichert submitted after the ALJ's
decision were not cumulative of the treatment notes already in the record. The treatment
records contained only clinical notes about the physician’s observations and did not
provide the same detail or depth as a medical opinion. Such notes are distinctly different
from formalized opinion evidence anticipated by 20 C.F.R. § 1527(a)(1).6 Supporting this
finding, is the ALJ’s decision itself, which states that he gave reduced weight to the
“various treatment note observations” of Dr. Reichert because they were “not supported
by any appropriate or detailed function-by-function assessment of the [plaintiff's] work-
related abilities...” (Tr. 19). The plaintiff subsequently submitted medical source
statements with function-by-function assessments of precisely the sort the ALJ felt were
missing from her treating physician's records. Surely, detailed medical opinions which the
ALJ noted were lacking from the original record would have a reasonable possibility of
affecting his decision.

In Lesterhuis v. Colvin, the Second Circuit determined that an ALJ's decision was
not supported by substantial evidence because new evidence added to the record by the
Appeals Council contradicted the ALJ's conclusion in important respects. See 805 F.3d
83, 88 (2d Cir. 2015). The Court explained that failure to consider the new evidence was
error because the additional opinion of a treating physician was “(1) generally entitled to
controlling weight, (2) likely dispositive on the issue of disability (if entitled to controlling
weight), and (3) uncontroverted by other evidence in the record.” See id. Here, the formal

medical opinions demonstrate that plaintiff's treating physician assessed her mental

 

§ “Medical opinions are statements from acceptable medical sources that reflect judgments about the nature
and severity of your impairment(s), including your symptoms, diagnosis and prognosis, what you can still
do. despite impairment(s), and your physical or mental restrictions.” 20 C.F.R. § 1527(a)(1).

16

 
impairments te be significantly limiting in ways which are not reflected in the RFC
determination. If given controlling weight, Dr. Reichert’s opinion that plaintiff had
significant functional limitations impairing her ability to work, including. “marked” limitations
in maintaining concentration, persistence, and pace, and inability to complete a normal
workday and workweek without interruptions from psychologically based symptoms,
would likely be dispositive on the issue of disability. Lastly, although the submissions of
Dr. Fabiano and Dr. Kleinerman opined that plaintiff had only mild to moderate
impairments in these specific functional areas, there is nothing in the record that
specifically. controverts the function-by-function assessment of Dr. Reichert. Thus, the
additional records are material to the disability determination.

Because Dr. Reichert's medical opinions consist of new and material evidence
relating to the period on or before the ALJ's decision, the Court finds that the Appeals
Council erred by summarily rejecting and failing to consider this evidence. Indeed, the
records met the standard for review pursuant to subpart (a) of 20 C.F.R. § 404.970.

CONCLUSION

For the foregoing reasons, plaintiffs motion for judgment on the pleadings (Dkt.
No. 10) is granted, defendant Commissioner of Social Security's motion for judgment on
the pleadings (Dkt. No. 14) is denied, and the matter is remanded to the Commissioner
for further administrative proceedings. consistent with this Decision and Order.

The Clerk of Court shall take all steps necessary to close this case.

17

 
SO ORDERED.

Dated: November 5, 2019
Buffalo, New York

MICHAEL J. ROQZMER
United States Magistrate Judge

18

 
